DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 2-3, 6, 9, 11-13, 18-19 are cancelled.
Claim Rejections - 35 USC § 101

The rejection of claim 15 under 35 USC 101 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-8, 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUEH et al (US Pub 2020/0042275) in view of Katsis et al (US Pat 9,336,748) and Law et al (US Pub 2014/0307168).

With respect to claim 1, YUEH discloses a display control method of a spliced screen, (par 0001; discloses the present disclosure relates to a tiled display system and a tiled display device which can synchronously display a frame) the spliced screen comprises a plurality of sub-display screens, (fig. 1A; discloses tiled display system is formed using plurality of display panels) and the display control method comprises: sending a display control signal to each sub-display screen in a wireless sending mode according to a time code signal,; (par 0042; discloses  the controller 12 outputs the frame data and the triggering signals to the display devices 111, 112, 113, 114, 115, 116, 117, 118 and 119 in a wireless manner.) controlling displaying of each sub-display screen according to the display control signal, and wherein the time code signal indicates a current time point; (par 0033; discloses Upon receiving the triggering signals (1-st triggering signal to n-th triggering signal), the display devices (1-st display device to N-th display device) respectively starts displaying corresponding frame data of the frame 1 (i.e., displaying respective sub-frames); the 1-st display device is the display device that receives the 1-st triggering signal and starts displaying first, and the time point that the 1-st display device receives the triggering signal and starts displaying is denoted as the first time point (T1). The N-th display device is the display device that receives the n-th triggering signal and starts displaying last, and the time point that the N-th display device receives the n-th triggering signal and starts displaying is denoted as the last time point (Tn). The first time point (T1) and the last time point (Tn) satisfy the above equation (I). Hence the triggering signals are output at specific times in sequence) the display control signal is configured for controlling the sub-display screen to perform corresponding display processing, so that the sub-display screens display a target display content together (par 0033; discloses Upon receiving the triggering signals (1-st triggering signal to n-th triggering signal), the display devices (1-st display device to N-th display device) respectively starts displaying corresponding frame data of the frame 1 (i.e., displaying respective sub-frames). After outputting frame data (frame 1) of one frame, the controller 12 outputs another frame data (for example, the frame 2) of the next frame, which is transmitted to the 1-st display device, the 2-nd display device, the 3-rd display device . . . , and the N-th display device in sequence); wherein the display control signal comprises: a display start control signal; (YUEH; fig. 2; triggering signals;) the sending the display control signal to each sub-display screen in the wireless sending mode according to the time code signal comprises: in response to the time code signal indicating that the current time point reaches a display start point of the target display content, sending the display start control signal to each sub- display screen, (YUEH; par 0033; discloses the 1-st display device is the display device that receives the 1-st triggering signal and starts displaying first, and the time point that the 1-st display device receives the triggering signal and starts displaying is denoted as the first time point (T1). The N-th display device is the display device that receives the n-th triggering signal and starts displaying last, and the time point that the N-th display device receives the n-th triggering signal and starts displaying is denoted as the last time point (Tn). The first time point (T1) and the last time point (Tn) satisfy the above equation (I)) wherein the display start control signal is configured for controlling the sub- display screen to start to display the display content stored in the sub-display screen (YUEH; par 0033; discloses upon receiving the triggering signals (1-st triggering signal to n-th triggering signal), the display devices (1-st display device to N-th display device) respectively starts displaying corresponding frame data of the frame 1 (i.e., displaying respective sub-frames));
YUEH doesn’t expressly disclose a display content stored in the sub-display screen;
In the same field of endeavor, Katsis discloses tiled display system where each display comprises a frame buffer that stores the image frames (col; 6; lines 26-44; discloses  a frame buffer included in display processor and controller 490 is configured to store a sufficient number of frames for tile 250);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH to include frame buffer in each display capable of storing image frame as disclosed by Katsis in order to efficiently allow each display panel to utilize the locally stored frame data to display the frame in corresponding display;
YUEH as modified by Katsis don’t expressly disclose wherein the display control signal further comprises: a display stop control signal; the sending the display control signal to each sub-display screen in the wireless sending manner according to the time code signal further comprises: in response to the time code signal indicating that the current time point reaches a display end point of the target display content, sending the display stop control signal to each sub-display screen, wherein the display stop control signal is configured for controlling the sub-display screen to stop displaying;
In the same field of endeavor, Law discloses a tiled display system wherein the display control signal further comprises: a display stop control signal; the sending the display control signal to each sub-display screen in the wireless sending manner according to the time code signal further comprises: in response to the time code signal indicating that the current time point reaches a display end point of the target display content, sending the display stop control signal to each sub-display screen, wherein the display stop control signal is configured for controlling the sub-display screen to stop displaying (see par 0038; discloses , Panel n may start rendering its display data after the first Panel n VSYNC signal 201 immediately following the draw signal 210. The second panel in this example, Panel n+1, may start its rendering process after its VSYNC signal immediately following the draw signal 210, which is off sync with the Panel n VSYNC signal (and thus, the applied VSYNC signal) by the VSYNC delta 203 at the moment. A finish signal 212 (i.e. stop signal) may be issued as Panel n's rendering is finished,  A swap barrier 216 may be created after the finish signal 212 is issued );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH as modified by Katsis to transmit a stop signal to the plurality of displays as disclosed by Law in order to stop the rendering data on the display panels and create a buffer swap barrier during which frame data for the plurality of display may be swapped.


With respect to claim 4, YUEH as modified by Katsis and Law discloses wherein the target display content comprises N target segments distributed in a time axis, (YUEH; see fig. 2; discloses plurality of frames for plurality of displays distributed in time axis) the display content stored in each sub- display screen comprises N sub-segments in one-to-one correspondence with the N target segments, N is an integer greater than 1; (Katsis; col; 6; lines 38-44; discloses a frame buffer included in display processor and controller 490 is configured to store a sufficient number of frames for tile 250) the display control signal further comprises: a display switching control signal; the sending the display control signal to each sub-display screen in the wireless sending manner according to the time code signal further comprises: in response to the time code signal indicating that the current time point reaches a display point of the ith target segment, sending the display switching control signal to each sub-display screen, wherein the display switching control signal is configured for controlling the sub-display screen to start to display the ith sub-segment stored in the sub-display screen; i is an integer greater than 1 and not greater than N (YUEH; par 0033; discloses After outputting frame data (frame 1) of one frame, the controller 12 outputs another frame data (for example, the frame 2) of the next frame, which is transmitted to the 1-st display device, the 2-nd display device, the 3-rd display device . . . , and the N-th display device in sequence, and then outputs the triggering signals (1-st triggering signal to n-th triggering signal) to the 1-st display device, the 2-nd display device, the 3-rd display device . . . , and the N-th display device in sequence. Upon receiving the triggering signals (1-st triggering signal to n-th triggering signal), the display devices (1-st display device to N-th display device) respectively starts displaying corresponding frame data of the frame 2 (i.e., displaying respective sub-frames)).

With respect to claim 7, YUEH discloses a display control device of a spliced screen, (par 0001; discloses the present disclosure relates to a tiled display system) the spliced screen comprising a plurality of sub-display screens, (fig. 1A; discloses tiled display system is formed using plurality of display panels) and the display control device comprising: a display controller (see fig. 1A; controller 12) configured to send a display control signal to each sub-display screen in a wireless sending mode according to a time code signal, wherein the time code signal indicates a current time point;  (par 0042; discloses  the controller 12 outputs the frame data and the triggering signals to the display devices 111, 112, 113, 114, 115, 116, 117, 118 and 119 in a wireless manner; par 0033; discloses Upon receiving the triggering signals (1-st triggering signal to n-th triggering signal), the display devices (1-st display device to N-th display device) respectively starts displaying corresponding frame data of the frame 1 (i.e., displaying respective sub-frames); the 1-st display device is the display device that receives the 1-st triggering signal and starts displaying first, and the time point that the 1-st display device receives the triggering signal and starts displaying is denoted as the first time point (T1). The N-th display device is the display device that receives the n-th triggering signal and starts displaying last, and the time point that the N-th display device receives the n-th triggering signal and starts displaying is denoted as the last time point (Tn). The first time point (T1) and the last time point (Tn) satisfy the above equation (I). Hence the triggering signals are output at specific times in sequence) the display control signal is configured for controlling each sub-display screen to perform corresponding display processing on the display content in the sub- display screen, so that the sub-display screens display a target display content together (par 0033; discloses Upon receiving the triggering signals (1-st triggering signal to n-th triggering signal), the display devices (1-st display device to N-th display device) respectively starts displaying corresponding frame data of the frame 1 (i.e., displaying respective sub-frames). After outputting frame data (frame 1) of one frame, the controller 12 outputs another frame data (for example, the frame 2) of the next frame, which is transmitted to the 1-st display device, the 2-nd display device, the 3-rd display device . . . , and the N-th display device in sequence);
wherein the display control signal comprises: a display start control signal; (YUEH; fig. 2; triggering signals;) the display controller comprises: a processor configured to determine whether the time code signal indicates that the current time point reaches a display start point of the target display content; or whether the time code signal indicated that the current time point reaches a display end point of the target display content; (par 0039; discloses controller 12 outputs triggering signal in response to frame data being output to the display panels) and a signal transmitter configured to send the display start control signal to each sub-display screen in response to the time code signal indicating that the current time point reaches the display start point of the target display content, (YUEH; par 0033; discloses the 1-st display device is the display device that receives the 1-st triggering signal and starts displaying first, and the time point that the 1-st display device receives the triggering signal and starts displaying is denoted as the first time point (T1). The N-th display device is the display device that receives the n-th triggering signal and starts displaying last, and the time point that the N-th display device receives the n-th triggering signal and starts displaying is denoted as the last time point (Tn). The first time point (T1) and the last time point (Tn) satisfy the above equation (I); par 0043; discloses controller 12 outputs trigger signal wirelessly to display panels) wherein the display start control signal is configured for controlling the sub-display screen to start displaying the display content stored in the sub-display screen (YUEH; par 0033; discloses upon receiving the triggering signals (1-st triggering signal to n-th triggering signal), the display devices (1-st display device to N-th display device) respectively starts displaying corresponding frame data of the frame 1 (i.e., displaying respective sub-frames));
YUEH doesn’t expressly disclose a display content stored in the sub-display screen;
In the same field of endeavor, Katsis discloses tiled display system where each display comprises a frame buffer that stores the image frames (col; 6; lines 26-44; discloses  a frame buffer included in display processor and controller 490 is configured to store a sufficient number of frames for tile 250);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH to include frame buffer in each display capable of storing image frame as disclosed by Katsis in order to efficiently allow each display panel to utilize the locally stored frame data to display the frame in corresponding display;
YUEH as modified by Katsis don’t expressly disclose wherein the display control signal further comprises: a display stop control signal; send the display control signal to each sub-display screen in response to the time code signal indicating that the current time point reaches a display end point of the target display content, wherein the display stop control signal is configured for controlling the sub-display screen to stop displaying;
In the same field of endeavor, Law discloses a tiled display system wherein the display control signal further comprises: a display stop control signal; the sending the display control signal to each sub-display screen in the wireless sending manner according to the time code signal further comprises: in response to the time code signal indicating that the current time point reaches a display end point of the target display content, sending the display stop control signal to each sub-display screen, wherein the display stop control signal is configured for controlling the sub-display screen to stop displaying (see par 0038; discloses , Panel n may start rendering its display data after the first Panel n VSYNC signal 201 immediately following the draw signal 210. The second panel in this example, Panel n+1, may start its rendering process after its VSYNC signal immediately following the draw signal 210, which is off sync with the Panel n VSYNC signal (and thus, the applied VSYNC signal) by the VSYNC delta 203 at the moment. A finish signal 212 (i.e. stop signal) may be issued as Panel n's rendering is finished,  A swap barrier 216 may be created after the finish signal 212 is issued );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH as modified by Katsis to transmit a stop signal to the plurality of displays as disclosed by Law in order to stop the rendering data on the display panels and create a buffer swap barrier during which frame data for the plurality of display may be swapped.

With respect to claim 8, YUEH as modified by Katsis and Law discloses wherein the display controller is a wireless signal base station (YUEH; par 0028; discloses the controller 12 drive the plurality of display devices to enable each display device to synchronously display its sub-frame A1 to A9; par 0042; discloses The tiled display system of the present embodiment is similar to that of Embodiment 1, except that the controller 12 outputs the frame data and the triggering signals to the display devices in a wireless manner.).

With respect to claim 9, YUEH as modified by Katsis and Law discloses wherein the display control signal comprises: a display start control signal; (YUEH; fig. 2; triggering signals;) the display controller comprises: a processor configured to determine whether the time code signal indicates that the current time point reaches a display start point of the target display content; and a signal transmitter configured to send the display start control signal to each sub-display screen in response to the time code signal indicating that the current time point reaches the display start point of the target display content, (YUEH; par 0033; discloses the 1-st display device is the display device that receives the 1-st triggering signal and starts displaying first, and the time point that the 1-st display device receives the triggering signal and starts displaying is denoted as the first time point (T1). The N-th display device is the display device that receives the n-th triggering signal and starts displaying last, and the time point that the N-th display device receives the n-th triggering signal and starts displaying is denoted as the last time point (Tn). The first time point (T1) and the last time point (Tn) satisfy the above equation (I); par 0043; discloses controller 12 outputs trigger signal wirelessly to display panels) wherein the display start control signal is configured for controlling the sub-display screen to start displaying the display content stored in the sub-display screen (YUEH; par 0033; discloses upon receiving the triggering signals (1-st triggering signal to n-th triggering signal), the display devices (1-st display device to N-th display device) respectively starts displaying corresponding frame data of the frame 1 (i.e., displaying respective sub-frames)).

With respect to claim 10, YUEH as modified by Katsis and Law discloses wherein the target display content comprises N target segments distributed in a time axis, (YUEH; see fig. 2; discloses plurality of frames for plurality of displays distributed in time axis) the display content stored in each sub- display screen comprises N sub-segments in one-to-one correspondence with the N target segments, N being an integer greater than 1; (Katsis; col; 6; lines 38-44; discloses a frame buffer included in display processor and controller 490 is configured to store a sufficient number of frames for tile 250) the display control signal further comprises: a display switching control signal; the processor is further configured to determine whether the time code signal indicates that the current time point reaches a display point of the ith target segment; the signal transmitter is further configured to send the display switching control signal to each sub-display screen in response to the time code signal indicating that the current time point reaches the display point of the ith target segment, wherein the display switching control signal is configured for controlling the sub-display screen to start displaying the ith sub-segment stored in the sub-display screen; wherein i is an integer greater than 1 and not greater than N (YUEH; par 0033; discloses After outputting frame data (frame 1) of one frame, the controller 12 outputs another frame data (for example, the frame 2) of the next frame, which is transmitted to the 1-st display device, the 2-nd display device, the 3-rd display device . . . , and the N-th display device in sequence, and then outputs the triggering signals (1-st triggering signal to n-th triggering signal) to the 1-st display device, the 2-nd display device, the 3-rd display device . . . , and the N-th display device in sequence. Upon receiving the triggering signals (1-st triggering signal to n-th triggering signal), the display devices (1-st display device to N-th display device) respectively starts displaying corresponding frame data of the frame 2 (i.e., displaying respective sub-frames)).

With respect to claim 14, YUEH as modified by Katsis and Law discloses method of displaying image using plurality of display where an electronic device, comprising a memory and a processor, the memory having stored thereon a computer program which, when executed by the processor, implements the display control method (Law; par 0074; discloses the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH as modified by Katsis and Law to implement the method as hardware, software of combination thereof as disclosed by Law in order to implement the method of controlling the plurality of display in different ways.

With respect to claim 15, YUEH as modified by Katsis and Law discloses method of displaying image using plurality of display where Law discloses a non-transitory computer readable storage medium, storing a computer program thereon, which, when executed by a processor, implements the display control method of (Law; see par 0074; discloses  the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit. Computer-readable media may include computer-readable storage media, which corresponds to a tangible medium such as data storage media, or communication media including any medium that facilitates transfer of a computer program from one place to another, e.g., according to a communication protocol; par 0075; discloses computer-readable storage media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage, or other magnetic storage devices, flash memory, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH as modified by Katsis and Law to implement the method as hardware, software of combination thereof as disclosed by Law in order to implement the method of controlling the plurality of display in different ways.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUEH et al (US Pub 2020/0042275) in view of Katsis et al (US Pat 9,336,748), Law et al (US Pub 2014/0307168) and JO et al (US Pub 2020/0043403).

With respect to claim 5, YUEH as modified by Katsis and Law discloses wherein the display control signal comprises: the sending the display control signal to each sub-display screen in the wireless sending manner according to the time code signal further comprises (YUEH; par 0042; discloses the tiled display system transmitting frame data and control signal to the plurality of displays in a wireless manner):
 YUEH as modified by Katsis and Law  don’t expressly disclose a brightness adjusting signal; in response to that the current time point indicated by the time code signal reaches a preset brightness adjusting point, sending the brightness adjusting signal to each sub-display screen, wherein the brightness adjusting signal is configured for adjusting brightness of each sub- display screen (see par 0083; discloses the LED controller 2 converts the input image signal into an image signal containing an LED control signal (brightness control signal), which is based on the brightness setting sequence, and then outputs the converted signal to the first LED module 4 among the plurality of n LED modules 4 connected in series (LED display device 3). Furthermore, the LED display device 3 transfers the image signal containing the LED control signal from the first LED module 4 to the nth LED module 4. Moreover, the LED modules 4 divide the image signal, and then display the divided image signals at the brightness indicated by the LED control signal (brightness control signal), which is based on the brightness setting sequence);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH as modified by Katsis and Law to control the brightness of the plurality of display based on the brightness control signal as disclosed by JO in order to allow the user to control the brightness of the plurality of display using a brightness control signal.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUEH et al (US Pub 2020/0042275) in view of Katsis et al (US Pat 9,336,748), Law et al (US Pub 2014/0307168), JO et al (US Pub 2020/0043403) and Park et al (US Pub 20180181252).

With respect to claim 17, YUEH as modified by Katsis, Law and JO disclose further comprising: before the sending the display control signal to each sub-display screen in the wireless transmission manner according to the time code signal, acquiring the target display content to be displayed on the spliced screen; and issuing the display content to be displayed by each sub-display screen to said each sub- display screen (YUEH; par 0028;  the frame A is divided into a plurality of sub-frames A1 to A9, and the number of the sub-frames A1 to A9 is equal to the number of the display devices 111, 112, 113, 114, 115, 116, 117, 118 and 119. ); so that each sub-display screen stores the display content to be displayed (Katsis; col; 6; lines 26-44; discloses storing the frames in buffer);
YUEH as modified by Katsis, Law and JO don’t expressly disclose determining the display content to be displayed on each sub-display screen according to a resolution of the target display content, a resolution of each sub-display screen and a position of each sub-display screen in the spliced screen;
In the same field of endeavor, Park discloses a multi-display system and driving method (see abstract); Park discloses determining the display content to be displayed on each sub-display screen according to a resolution of the target display content, a resolution of each sub-display screen and a position of each sub-display screen in the spliced screen; (see par 0057; discloses the arrangement calculator 22 can calculate which of the displays #1 to #10 are adjacent to each other and an accurate arrangement position using the resolution, the size, the identification information (panel ID), the position of the start touch/light receiving point, and the position of the last touch/light receiving point of each of the displays #1 to #10; par 0059; discloses The image processor 24 receives an original image of an image source from the image source unit 30 through a wired or wireless communication path. The image processor 24 divides the original image of the image source in accordance with the arrangement positions of the displays #1 to #10, and distributes (transmits) the divided original image to the displays #1 to #10.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH as modified by Katsis, Law and JO to divide the image data among the plurality of displays based on the position, size and resolution of the each of the plurality of displays as disclosed by Park in order to display image accurately even when the display position are changed.

Response to Arguments
Applicant's arguments filed with respect to claim 1 and 7 have been fully considered but they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1 and 7, applicant’s representative argued that YUEH as modified by Katsis and Law fails to discloses a display stop control signal and in response to the time code signal indicating that the current time point reaches a display end point of the target display content, sending the display stop control signal to each sub-display screen, wherein the display stop control signal is configured for controlling the sub-display screen to stop displaying;
However, examiner respectfully disagrees and maintains that the combination of cited references discloses the claimed feature; YUEH discloses transmitting a start signal to the display panels such that display panels starts displaying the content on the screen; however Yueh don’t expressly disclose transmitting a stop signal;
Law in the same field of endeavor, discloses spliced display system where a start signal is transmitted to start displaying the content on the screen and further discloses transmitting a finish signal when rendering is complete such that buffer barrier is created where the display panel may perform buffer swap.ie. obtain new image data. Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by YUEH to transmit stop signal to each display such that display panel stop rendering new image data and a buffer barrier is created for display panel to receive new image data for displaying. Therefore YUEH as modified by Katsis and Law discloses transmitting start signal as well as stop signal to the display panels and the rejection is maintained.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/11/2022